Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 22, 2018,
by and among Wize Pharma, Inc., a Delaware corporation, with headquarters
located at 24 Hanagar Street, POB 6653, Hod Hasharon 4527708, Israel (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Company has authorized a new series of convertible preferred stock of the
Company designated as Series A Convertible Preferred Stock, the terms of which
are set forth in the certificate of designation for such series of preferred
stock (the “Certificate of Designations”) in the form attached hereto as Exhibit
A (together with any convertible preferred shares issued in replacement thereof
in accordance with the terms thereof, the “Preferred Shares”), which Preferred
Shares shall be convertible into the Company’s common stock, par value $0.001
per share (the “Common Stock”), in accordance with the terms of the Certificate
of Designations (as converted, collectively, the “Conversion Shares”).

 

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
Common Stock, if any, set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (which aggregate amount for all Buyers together shall be
3,100,000 shares of Common Stock and shall collectively be referred to herein as
the “Common Shares”), (ii) that aggregate number of Preferred Shares, if any,
set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers
(which aggregate number for all Buyers shall be 1,350), (iii) Series A Warrants,
in substantially the form attached hereto as Exhibit B (the “Series A
Warrants”), representing the right to acquire that number of shares of Common
Stock set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers (which aggregate number for all Buyers shall equal the sum of (i) the
number of Common Shares and (ii) the product of (x) 1,000 and (y) the number of
Preferred Shares) (as exercised, collectively, the “Series A Warrant Shares”)
and (iv) Series B Warrants, in substantially the form attached hereto as Exhibit
B (the “Series B Warrants” and together with the Series A Warrants, the
“Warrants”), representing the right to acquire that number of shares of Common
Stock set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers (which aggregate number for all Buyers shall equal the sum of (i) the
number of Common Shares and (ii) the product of (x) 1,000 and (y) the number of
Preferred Shares) (as exercised, collectively, the “Series B Warrant Shares” and
together with the Series A Warrant Shares, the “Warrant Shares”).

 

   

 

 

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

E. The Common Shares, the Preferred Shares, the Conversion Shares, the Warrants
and the Warrant Shares collectively are referred to herein as the “Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF COMMON SHARES, PREFERRED SHARES AND WARRANTS.

 

(a) Purchase of Common Shares, Preferred Shares and Warrants. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below,
the Company shall issue and sell to each Buyer, and each Buyer severally, but
not jointly, shall purchase from the Company on the Closing Date (as defined
below), (w) the number of Common Shares as is set forth opposite such Buyer’s
name in column (3) on the Schedule of Buyers, (x) the number of Preferred
Shares, if any, as is set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers, (y) Series A Warrants to acquire up to that number of Series
A Warrant Shares as is set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers and (z) Series B Warrants to acquire up to that number of
Series B Warrant Shares as is set forth opposite such Buyer’s name in column (5)
on the Schedule of Buyers (the “Closing”).

 

(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such other date and time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022. The Closing may also be undertaken remotely by electronic
transfer of Closing documentation.

 

(c) Purchase Price. The aggregate purchase price for the Common Shares,
Preferred Shares, if any, and the Warrants to be purchased by each Buyer at the
Closing shall be the amount set forth opposite each Buyer’s name in column (6)
of the Schedule of Buyers (the “Purchase Price”). Each Buyer shall pay (x) $1.00
for each Common Share and related Warrants and (y) $1,000 for each Preferred
Share and related Warrants, if any, in each case, to be purchased by such Buyer
at the Closing.

 

 - 2 - 

 

 

(d) Form of Payment. On the Closing Date, (i) each Buyer (other than the
REDACTED (the “Lead Investor”) and any investment funds affiliated with the Lead
Investor (the “Lead Investor Affiliates”)) will have paid its Purchase Price for
the Common Shares, Preferred Shares, if any, and the Warrants to be issued and
sold to such Buyer at the Closing to the escrow account (the “Escrow Account”)
established by the Company and the Placement Agent for such purposes under the
escrow agreement (the “Escrow Agreement”) to be entered into among the Company,
Signature Bank, as escrow agent, and the Placement Agent, (ii) the Lead Investor
and the Lead Investor Affiliates shall pay its Purchase Price to the Company for
the Common Shares, Preferred Shares, if any, and the Warrants to be issued and
sold to them at the Closing, less, the case of the Lead Investor, the amounts
withheld pursuant to Section 4(g)), by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions, (ii) the
Purchase Price will be released from the Escrow Account in accordance with
instructions to be executed by the Company and the Placement Agent and the terms
of the Escrow Agreement; and (iii) the Company shall deliver to each Buyer (w)
one or more stock certificates, evidencing the number of Common Shares, if any,
such Buyer is purchasing as is set forth opposite such Buyer’s name in column
(3) of the Schedule of Buyers (or, at the election of a Buyer, the issuance of
such Common Shares in book-entry form), (x) one or more stock certificates,
evidencing the number of Preferred Shares, if any, such Buyer is purchasing as
is set forth opposite such Buyer’s name in column (4) of the Schedule of Buyers
(or, at the election of a Buyer, the issuance of such Preferred Shares in
book-entry form) (y) the Series A Warrants (allocated in the amounts as such
Buyer shall request) such Buyer is purchasing hereunder pursuant to which such
Buyer shall have the right to acquire up to such number of Series A Warrant
Shares as is set forth opposite such Buyer’s name in column (5) of the Schedule
of Buyers, in each case duly executed on behalf of the Company and registered in
the name of such Buyer or its designee, and (z) the Series B Warrants (allocated
in the amounts as such Buyer shall request) such Buyer is purchasing hereunder
pursuant to which such Buyer shall have the right to acquire up to such number
of Series B Warrant Shares as is set forth opposite such Buyer’s name in column
(5) of the Schedule of Buyers, in each case duly executed on behalf of the
Company and registered in the name of such Buyer or its designee.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that, as of the
date hereof and as of the Closing Date:

 

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Common
Shares, the Preferred Shares, if any, and the Warrants and (ii) upon exercise of
the Warrants (other than pursuant to a Cashless Exercise (as defined in the
Warrants)) will acquire the Warrant Shares issuable upon exercise of the
Warrants, in each case, for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
that by making the representations herein, such Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person (as defined below) to distribute any of the
Securities. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any governmental
entity or any department or agency thereof.

 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

 - 3 - 

 

 

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).

 

 - 4 - 

 

 

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Common Shares, the Preferred Shares and the Warrants and, until
such time as the resale of the Common Shares, the Conversion Shares and the
Warrant Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the stock certificates representing the Common
Shares, the Conversion Shares and the Warrant Shares, except as set forth below,
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 - 5 - 

 

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”) following request of a Buyer, if
(i) such Securities are registered for resale under the 1933 Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act, or (iii)
the Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A. The Company shall cause its counsel to promptly issue a legal opinion to
the Transfer Agent if required by the Transfer Agent, and/or to any Buyer if
requested by such Buyer, to effect the removal of the legend hereunder. If the
Company shall fail for any reason or for no reason to issue to the holder of the
Securities within two (2) Trading Days (as defined in the Warrants) after the
occurrence of any of (i) through (iii) above (the initial date of such
occurrence, the “Legend Removal Date”), a certificate without such legend to
such holder or to issue such Securities to such holder by electronic delivery at
the applicable balance account at DTC, and if on or after such Trading Day the
holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the holder of such Securities that
the holder anticipated receiving without legend from the Company (a “Buy-In”),
then the Company shall, within two (2) Trading Days after the holder’s request
and in the holder’s discretion, either (i) pay cash to the holder in an amount
equal to the holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased (the “Buy-In Price”), at which
point the Company’s obligation to deliver such unlegended Securities shall
terminate, or (ii) promptly honor its obligation to deliver to the holder such
unlegended Securities as provided above and pay cash to the holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Legend Removal Date and the date the Company
makes the applicable cash payment. In addition to such Buyer’s other available
remedies, the Company shall pay to a Buyer, in cash, (i) as partial liquidated
damages and not as a penalty, for each $1,000 of Common Shares or Warrant Shares
(based on the Weighted Average Price (as defined in the Warrants) of the Common
Stock on the date such Securities are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to this Section 2(g), $10 per
Trading Day (increasing to $20 per Trading Day five (5) Trading Days after such
damages have begun to accrue) for each Trading Day after the Legend Removal Date
until such certificate is delivered without a legend. The Company shall be
responsible for the fees of its transfer agent and all DTC fees associated with
such issuance, including, without limitation, those payable for same day
delivery and/or legend removal.

 

(h) Validity; Enforcement. This Agreement and the other Transaction Documents to
which such Buyer is a party have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the other Transaction Documents to which such Buyer is a party and
the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

  

 - 6 - 

 

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a) Organization and Qualification. Each of the Company and each of its
“Subsidiaries” (which for purposes of this Agreement means any joint venture or
any entity in which the Company, directly or indirectly, owns any of the capital
stock or holds an equity or similar interest) are entities duly organized and
validly existing and in good standing (excluding for purposes of the
representation regarding good standing, any Subsidiary formed in Israel) under
the laws of the jurisdiction in which they are formed, and have the requisite
power and authorization to own their properties and to carry on their business
as now being conducted and as presently proposed to be conducted. Each of the
Company and each of its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means any material
adverse effect, on or affecting (i) the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and of the Subsidiaries, individually or
taken as a whole, whether or not occurring in the ordinary course of business,
or (ii) on the transactions contemplated hereby or the other Transaction
Documents or by the agreements and instruments to be entered into in connection
herewith or therewith, or (iii) on the authority or ability of the Company to
perform its obligations under the Transaction Documents (as defined below) or
(iv) on the legality, validity, binding effect or enforceability of any of the
Transaction Documents. The Company has no Subsidiaries except as set forth on
Schedule 3(a).

 

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Warrants, the Registration
Rights Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Lock-Up Agreements (as defined in Section 7(xi)) and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of this Agreement and the other Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Common Shares, the Preferred Shares and the Warrants, the reservation for
issuance and the issuance of the Conversion Shares issuable upon conversion of
the Preferred Shares and the reservation for issuance and issuance of Warrant
Shares issuable upon exercise of the Warrants have been duly authorized by the
Company’s Board of Directors and (other than the filing with the SEC of a Form D
and the 8-K Filing, the filing of the Certificate of Designations with the
Secretary of State of Delaware, and the filing of one or more Registration
Statements (as defined in the Registration Rights Agreement) in accordance with
the requirements of the Registration Rights Agreement and other filings as may
be required by state securities agencies) no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. On or before the Closing, the Certificate of Designations in the form
attached hereto as Exhibit A will have been filed with the Secretary of State of
the State of Delaware and be in full force and effect, enforceable against the
Company in accordance with its terms and will not have been amended.

 

 - 7 - 

 

 

(c) Issuance of Securities. The issuance of the Common Shares, the Preferred
Shares and the Warrants are duly authorized and, upon issuance in accordance
with the terms of the Transaction Documents, shall be validly issued and free
from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof and the Common Shares and the
Preferred Shares shall be fully paid and nonassessable with the holders being
entitled to the rights and preferences set forth in the Certificate of
Designations. As of the Closing, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals or exceeds (the
“Required Reserved Amount”) the sum of (i) the maximum number of Conversion
Shares issuable upon conversion of the Preferred Shares (assuming for purposes
hereof, that the Preferred Shares are convertible at the Conversion Price (as
defined in the Certificate of Designations) and without taking into account any
limitations on the conversion of the Preferred Shares set forth in the
Certificate of Designations), and (ii) the maximum number of Warrant Shares
issuable upon exercise of the Warrants, each as of the Trading Day (as defined
in the Warrants) immediately preceding the applicable date of determination
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants). As of the date hereof, there are 494,637,450 shares of
Common Stock authorized and unissued. Upon conversion of the Preferred Shares in
accordance with the Certificate of Designations or exercise of the Warrants in
accordance with the Warrants, as the case may be, the Conversion Shares and the
Warrant Shares, respectively, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Assuming in part the accuracy of each of the representations and warranties of
the Buyers set forth in Section 2 of this Agreement, the offer and issuance by
the Company of the Securities is exempt from registration under the 1933 Act.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares, the Preferred Shares and the Warrants and reservation for
issuance and issuance of the Conversion Shares and the Warrant Shares) will not
(i) result in a violation of the Certificate of Incorporation or Bylaws (each,
as defined in Section 3(p)) of the Company, any memorandum of association,
certificate of incorporation, certificate of formation, bylaws, any certificate
of designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or the
articles of association or bylaws of the Company or any of its Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the OTC QB (the
“Principal Market”) and applicable laws of the State of Delaware and any
foreign, federal, and other state laws) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.

 

 - 8 - 

 

 

(e) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with (other than the filing with
the SEC of a Form D and the 8-K Filing and one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, the
filing of the Certificate of Designations with the Secretary of State of
Delaware, and other filings as may be required by state securities agencies),
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date (or in the case of the filings detailed above, will be made
timely after the Closing Date), and the Company and its Subsidiaries are unaware
of any facts or circumstances that might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the consent, registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future. The issuance by the
Company of the Securities shall not have the effect of delisting or suspending
the Common Stock from the Principal Market.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer, other than
Buyers that have indicated that they are affiliates of the Company on their
signature page, is (i) an officer or director of the Company or any of its
Subsidiaries, (ii) an “affiliate” of the Company or any of its Subsidiaries (as
defined in Rule 144) or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the shares of Common Stock (as defined for purposes
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “1934
Act”)). The Company further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of the Company or any of its Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

 

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to ThinkEquity, a Division of Fordham Financial
Management Inc. (the “Placement Agent”) in connection with the sale of the
Securities and fees payable (including cash compensation and warrants) to Mesodi
Consultation and Investments Ltd. (“MCI”), pursuant to the letter of engagement
dated January 2018 between the Company and MCI (the “MCI Agreement”). The
Company shall pay, and hold each Buyer harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim. The Company acknowledges
that it has engaged the Placement Agent and MCI in connection with the sale of
the Securities. Other than the Placement Agent and MCI, neither the Company nor
any of its Subsidiaries has engaged any placement agent or other agent in
connection with the offer or sale of the Securities.

 

 - 9 - 

 

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require the
approval of the stockholders of the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation.
None of the Company, its Subsidiaries, their affiliates or any Person acting on
their behalf will take any action or steps referred to in the preceding sentence
that would require registration of the issuance of any of the Securities under
the 1933 Act or cause the offering of any of the Securities to be integrated
with other offerings for purposes of any such applicable stockholder approval
provisions.

 

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its formation which is or could become applicable to
any Buyer as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and any
Buyer’s ownership of the Securities. The Company has not adopted a stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 

 - 10 - 

 

 

(j) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(j),
since November 21, 2017, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof or prior to the Closing Date, and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system, if any (excluding, however, any
confidentiality treatment requests, and any correspondence with the SEC). As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles, consistently applied, during the
periods involved (“GAAP”) (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments which
will not be material either individually or in the aggregate). No other
information provided by or on behalf of the Company to any of the Buyers which
is not included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement or in the disclosure schedules to
this Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

 

(k) Absence of Certain Changes. Except as disclosed in Schedule 3(k), since
December 31, 2017, there has been no material adverse change and no material
adverse development in the business, assets, liabilities, properties,
operations, condition (financial or otherwise), results of operations or
prospects of the Company or any of its Subsidiaries. Except as disclosed in
Schedule 3(k), since December 31, 2017, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $100,000 outside of the ordinary
course of business or (iii) had capital expenditures, individually or in the
aggregate, in excess of $100,000. Since February 15, 2015, neither the Company
nor any of its Subsidiaries has taken any steps to seek protection pursuant to
any law or statute relating to bankruptcy insolvency, reorganization,
receivership, liquidation or winding up nor does the Company or any Subsidiary
have any knowledge or reason to believe that any of its respective creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact that would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(k), “Insolvent” means, with respect to any Person, (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person’s total Indebtedness (as defined in Section 3(q)), (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

 - 11 - 

 

 

(l) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

 

(m) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company (if
any), its Certificate of Incorporation or Bylaws or their organizational charter
or memorandum of association or certificate of incorporation or articles of
association or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing for so long any Buyer holds
any Securities, except for possible violations which would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. Except as set forth in Schedule 3(m), since November 21,
2017, the Common Stock has been designated for quotation on the Principal
Market. Except as set forth in Schedule 3(m), since November 21, 2017, (i)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (ii) the Company has received no communication, written or oral, from
the SEC or the Principal Market regarding the suspension or delisting of the
Common Stock from the Principal Market. The Company and its Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(n) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are applicable to the Company and
effective as of the date hereof.

 

(o) Transactions With Affiliates. Except as set forth on Schedule 3(o), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, employee, trustee or partner.

 

 - 12 - 

 

 

(p) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 500,000,000 shares of Common Stock, of which as
of the date hereof, 5,362,500 shares are issued and outstanding, 2,514,974
shares are reserved for issuance pursuant to the Company’s stock option and
purchase plans and 3,047,214 shares are reserved for issuance pursuant to
securities (other than the aforementioned options, the Preferred Shares and the
Warrants) exercisable or exchangeable for, or convertible into, Common Stock,
(ii) 1,000,000 shares of preferred stock, par value $0.001 per share, of which
as of the date hereof, which none are issued and outstanding and (iii) there are
2,874,419 shares of Common Stock held by non-affiliates of the Company. All of
such outstanding shares have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Except as disclosed in: (i) Schedule 3(p)(i),
none of the Company’s capital stock is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) Schedule 3(p)(ii), there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) Schedule 3(p)(iii), there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) Schedule 3(p)(iv), there are no financing statements securing
obligations in any material amounts, either singly or in the aggregate, filed in
connection with the Company or any of its Subsidiaries; (v) Schedule 3(p)(v),
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement); (vi)
Schedule 3(p)(vi), there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
Schedule 3(p)(vii), there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) Schedule 3(p)(viii), neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) Schedule 3(p)(ix), the
Company and its Subsidiaries have no liabilities or obligations required to be
disclosed in the SEC Documents but not so disclosed in the SEC Documents, other
than those incurred in the ordinary course of the Company’s or any of its
Subsidiary’s’ respective businesses and which, individually or in the aggregate,
do not or would not have a Material Adverse Effect. The Company has furnished or
made available to the Buyers true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.

 

 - 13 - 

 

 

(q) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries (i) except as disclosed in Schedule 3(q)(i), has any outstanding
Indebtedness (as defined below), (ii) except as disclosed in Schedule 3(q)(ii),
is a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) except as disclosed in Schedule 3(q)(iii),is in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) except
as disclosed in Schedule 3(q)(iv),is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Schedule 3(q) provides a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP is classified as a capital lease, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any mortgage, claim, deed of trust, lien, tax, right of first
refusal, pledge, charge, security interest or other encumbrance of any nature
whatsoever in or upon any property or assets (including accounts and contract
rights) with respect to any asset or property owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above; and (y) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any Indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto.

 

(r) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors, whether of a civil
or criminal nature or otherwise, in their capacities as such, except as set
forth in Schedule 3(r). The matters set forth in Schedule 3(r) would not
reasonably be expected to have a Material Adverse Effect.

 

 - 14 - 

 

 

(s) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business, in each case, at a cost that would
not have a Material Adverse Effect.

 

(t) Employee Relations.

 

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their respective employees are
good. No executive officer of the Company or any of its Subsidiaries (as defined
in Rule 501(f) of the 1933 Act) or other key employee of the Company or any of
its Subsidiaries has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters.

 

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(u) Title. The Company and its Subsidiaries do not own any real property and
have good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company or any of its Subsidiaries.

 

 - 15 - 

 

 

(v) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted; provided that neither the Company nor any
of its Subsidiaries owns outright any Intellectual Property Rights. Each of the
patents licensed by the Company or any of its Subsidiaries is listed on Schedule
3(v)(i) Except as set forth in Schedule 3(v)(ii), none of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired or terminated or have
been abandoned or are expected to expire or terminate or are expected to be
abandoned, within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or any of its
Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company
or any of its Subsidiaries, being threatened, against the Company or any of its
Subsidiaries regarding its Intellectual Property Rights. Neither the Company nor
any of its Subsidiaries is aware of any facts or circumstances which might give
rise to any of the foregoing infringements or claims, actions or proceedings.
The Company and its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights.

 

(w) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(x) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(y) Investment Company Status. Neither the Company nor any Subsidiary is, and
upon consummation of the sale of the Securities, and for so long any Buyer holds
any Securities, will be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

 - 16 - 

 

 

(z) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all U.S. federal, state and foreign income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes of the Company or any of its
Subsidiaries in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company and its Subsidiaries know of
no basis for any such claim.

 

(aa) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Since November 21, 2017, neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant
relating to any potential material weakness in any part of the system of
internal accounting controls of the Company or any of its Subsidiaries.

 

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.

 

(cc) Eligibility for Registration. The Company is eligible to register the
Common Shares, the Conversion Shares and the Warrant Shares for resale by the
Buyers using Form S-1 promulgated under the 1933 Act.

 

(dd) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

 - 17 - 

 

 

(ee) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than
pursuant to the engagement of the Placement Agent and MCI, sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) other than pursuant to the engagement of the Placement
Agent and MCI, paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

 

(ff) Acknowledgement Regarding Buyers’ Trading Activity. The Company
acknowledges and agrees that (i) none of the Buyers has been asked to agree, nor
has any Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) any Buyer,
and counter-parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iii) each Buyer shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that one or more
Buyers may engage in hedging and/or trading activities at various times during
the period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Conversion Shares and/or the Warrant
Shares are being determined and (b) such hedging and/or trading activities, if
any, can reduce the value of the existing stockholders’ equity interest in the
Company both at and after the time the hedging and/or trading activities are
being conducted. The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Certificate of Designations, the Warrants or any of the documents executed in
connection herewith.

 

(gg) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, has ever been, and so long as any Securities are held by any of
the Buyers, shall become, a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and the
Company and each Subsidiary shall so certify upon any Buyer’s request.

 

(hh) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

 - 18 - 

 

 

(ii) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

(jj) Disclosure. Except for discussions specifically regarding the offer and
sale of the Securities, the Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
All of the written information furnished after the date hereof by or on behalf
of the Company or any of its Subsidiaries to the Buyers pursuant to or in
connection with this Agreement and the other Transaction Documents, taken as a
whole, will be true and correct in all material respects as of the date on which
such information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they are
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries since November 21, 2017 did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Buyer makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.

 

(kk) Shell Company Status. The Company is not, and since November 16, 2017 has
not been, an issuer identified in, or subject to, Rule 144(i)(1) of the 1933
Act.

 

(ll) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

 - 19 - 

 

 

(mm) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

(nn) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and all other
applicable U.S. and non-U.S. anti-money laundering laws, rules and regulations,
including, but not limited to, those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the United States Bank Secrecy Act, as
amended by the USA PATRIOT Act of 2001, and the United States Money Laundering
Control Act of 1986 (18 U.S.C. §§1956 and 1957), as amended, as well as the
implementing rules and regulations promulgated thereunder, and the applicable
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency or
self-regulatory body (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

(oo) No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, nor any director, officer, employee, agent, affiliate or other
person associated with or acting on behalf of the Company or any of its
Subsidiaries or affiliates is, or is directly or indirectly owned or controlled
by, a Person that is currently the subject or the target of any sanctions
administered or enforced by the U.S. government (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Departments of State or Commerce and including, without
limitation, the designation as a “Specially Designated National” or on the
“Sectoral Sanctions Identifications List”, collectively “Blocked Persons”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”) or any other relevant sanctions authority (collectively,
“Sanctions Laws”); neither the Company, any of its Subsidiaries, nor any
director, officer, employee, agent, affiliate or other person associated with or
acting on behalf of the Company or any of its Subsidiaries or affiliates, is
located, organized or resident in a country or territory that is the subject or
target of a comprehensive embargo or Sanctions Laws prohibiting trade with the
country or territory, including, without limitation, Crimea, Cuba, Iran, North
Korea, Sudan and Syria (each, a “Sanctioned Country”); the Company maintains in
effect and enforces policies and procedures designed to ensure compliance by the
Company and its Subsidiaries with applicable Sanctions Laws; neither the
Company, any of its Subsidiaries, nor any director, officer, employee, agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries or affiliates, acting in any capacity in connection with
the operations of the Company, conducts any business with or for the benefit of
any Blocked Person or engages in making or receiving any contribution of funds,
goods or services to, from or for the benefit of any Blocked Person, or deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to any applicable
Sanctions Laws; no action of the Company or any of its Subsidiaries in
connection with (i) the execution, delivery and performance of this Agreement
and the other Transaction Documents, (ii) the issuance and sale of the
Securities, or (iii) the direct or indirect use of proceeds from the Securities
or the consummation of any other transaction contemplated hereby or by the other
Transaction Documents or the fulfillment of the terms hereof or thereof, will
result in the proceeds of the transactions contemplated hereby and by the other
Transaction Documents being used, or loaned, contributed or otherwise made
available, directly or indirectly, to any Subsidiary, joint venture partner or
other person or entity, for the purpose of (i) unlawfully funding or
facilitating any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions Laws, (ii)
unlawfully funding or facilitating any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions Laws. For the past
five (5) years, the Company and its Subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions Laws or with any Sanctioned Country.

 

 - 20 - 

 

 

(pp) Anti-Bribery. Neither the Company nor any of the Subsidiaries has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law. Neither the Company, nor any of
its Subsidiaries or affiliates, nor any director, officer, agent, employee or
other person associated with or acting on behalf of the Company, or any of its
Subsidiaries or affiliates, has (i) used any funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee, to any employee or agent of
a private entity with which the Company does or seeks to do business (a “Private
Sector Counterparty”) or to foreign or domestic political parties or campaigns,
(iii) violated or is in violation of any provision of any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions or any applicable
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), the U.K. Bribery Act 2010, or any other similar law of any other
jurisdiction in which the Company operates its business, including, in each
case, the rules and regulations thereunder (the “Anti-Bribery Laws”), (iv)
taken, is currently taking or will take any action in furtherance of an offer,
payment, gift or anything else of value, directly or indirectly, to any person
while knowing that all or some portion of the money or value will be offered,
given or promised to anyone to improperly influence official action, to obtain
or retain business or otherwise to secure any improper advantage or (v)
otherwise made any offer, bribe, rebate, payoff, influence payment, unlawful
kickback or other unlawful payment; the Company and each of its respective
Subsidiaries has instituted and has maintained, and will continue to maintain,
policies and procedures reasonably designed to promote and achieve compliance
with the laws referred to in (iii) above and with this representation and
warranty; none of the Company, nor any of its Subsidiaries or affiliates will
directly or indirectly use the proceeds of the Securities or lend, contribute or
otherwise make available such proceeds to any subsidiary, affiliate, joint
venture partner or other person or entity for the purpose of financing or
facilitating any activity that would violate the laws and regulations referred
to in (iii) above; to the knowledge of the Company, there are, and have been, no
allegations, investigations or inquiries with regard to a potential violation of
any Anti-Bribery Laws by the Company, its Subsidiaries or affiliates, or any of
their respective current or former directors, officers, employees, stockholders,
representatives or agents, or other persons acting or purporting to act on their
behalf.

 

 - 21 - 

 

 

(qq) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

(rr) Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent or MCI) that has been or will be paid (directly or
indirectly) remuneration for solicitation of Buyers or potential purchasers in
connection with the sale of any Regulation D Securities.

 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date. The Company shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.

 

(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all of the Common Shares,
Conversion Shares and Warrant Shares and none of the Preferred Shares or
Warrants are outstanding (the “Reporting Period”), the Company shall timely file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination, and the Company
shall take all actions necessary to maintain its eligibility to register the
Common Shares, Conversion Shares and Warrant Shares for resale by the Investors
on Form S-1.

 

 - 22 - 

 

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, including working capital.

 

(e) Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, , and (ii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

 

(f) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the authorization for quotation of the Common Stock on the Principal
Market or any other Eligible Market (as defined in the Warrants). Except as
contemplated in Section 4(n) below, neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market while
the Buyers own any Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).

 

(g) Fees. The Company shall reimburse the Lead Investor (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to the date of this Agreement) for all costs and expenses incurred
in connection with the transactions contemplated by the Transaction Documents
(including all legal fees and disbursements in connection therewith,
documentation and implementation of the transactions contemplated by the
Transaction Documents and due diligence in connection therewith), which amount
may be withheld by such Buyer from its purchase price for any Securities
purchased at the Closing to the extent not previously reimbursed by the Company
and which shall not exceed $25,000 without the prior approval of the Company.
The Company shall be responsible for the payment of any placement agent’s fees
or commissions, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agent. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

  

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

 

 - 23 - 

 

 

(i) Disclosure of Transactions and Other Material Information. On or before the
Disclosure Time (as defined below), the Company shall issue a press release and
file a Current Report on Form 8-K. in each case, reasonably acceptable to the
Lead Investor, describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules and exhibits to this Agreement), the form of the Certificate
of Designations, the form of Warrant, the form of the Registration Rights
Agreement and the form of Lock-Up Agreement as exhibits to such filing
(including all attachments), the “8-K Filing”). In addition, the Company hereby
covenants and agrees that it shall include in the 8-K Filing any information
that constitutes, or could reasonably be expected to constitute, material,
nonpublic information regarding the Company or any of its Subsidiaries received
by any of the Buyers from the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents. Accordingly,
from and after the filing of the 8-K Filing with the SEC, no Buyer shall be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, that is not disclosed in the 8-K Filing. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate and shall be of no further force or effect. The Company
understands and confirms that each of the Buyers will rely on the foregoing in
effecting transactions in securities of the Company. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, affiliates, employees and agents, not to, provide any Buyer
with any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the date hereof without the express prior written
consent of such Buyer. If a Buyer has, or believes it has, received any such
material, nonpublic information regarding the Company or any of its Subsidiaries
from the Company, any of its Subsidiaries or any of their respective officers,
directors, affiliates, employees or agents, it may provide the Company with
written notice thereof. The Company shall, within two (2) Trading Days of
receipt of such notice, make public disclosure of such material, nonpublic
information. In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
affiliates, employees and agents, in addition to any other remedy provided
herein or in the Transaction Documents, a Buyer shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, nonpublic information without the prior approval by
the Company, its Subsidiaries, or any of its or their respective officers,
directors, affiliates, employees or agents. No Buyer shall have any liability to
the Company, its Subsidiaries, or any of its or their respective officers,
directors, affiliates, stockholders, employees or agents for any such
disclosure. To the extent that the Company delivers any material, non-public
information to a Buyer without such Buyer’s consent, the Company hereby
covenants and agrees that such Buyer shall not have any duty of confidentiality
to the Company, any of its Subsidiaries, or any of their respective, officers,
directors, affiliates, employees or agents with respect to, or a duty to the
Company, any of its Subsidiaries, or any of their respective, officers,
directors, affiliates, employees or agents not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Except for the Registration Statement
required to be filed pursuant to the Registration Rights Agreement, without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise; provided, that the foregoing shall
not prevent the Company from attaching a copy of this Agreement to the 8-K
Filing. As used herein, “Disclosure Time” means, (i) if this Agreement is signed
on a day that is not a Trading Day or after 9:00 a.m. (New York City time) and
before midnight (New York City time) on any Trading Day, 9:01 a.m. (New York
City time) on the Trading Day immediately following the date hereof, unless
otherwise instructed as to an earlier time by the Placement Agent, or (ii) if
this Agreement is signed between midnight (New York City time) and 9:00 a.m.
(New York City time) on any Trading Day, no later than 9:01 a.m. (New York City
time) on the date hereof, unless otherwise instructed as to an earlier time by
the Placement Agent.

 

(j) Additional Preferred Shares; Variable Securities. So long as any Buyer
beneficially owns any Securities, the Company will not issue any Preferred
Shares other than to the Buyers as contemplated hereby and the Company shall not
issue any other securities that would cause a breach or default under the
Certificate of Designations or Warrants. For so long as any Warrants remain
outstanding, the Company shall not, in any manner, (i) issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Conversion Price (as defined in the Certificate of
Designations) with respect to the Common Stock into which any Preferred Shares
is convertible or the then applicable Exercise Price (as defined in the
Warrants) with respect to the Common Stock into which any Warrant is exercisable
or (ii) enter into any agreement, or issue any securities pursuant to any
agreement, including, without limitation, an equity line of credit,
at-the-market offering or similar agreement, whereby the Company may issue
securities at a future determined price.

 

 - 24 - 

 

 

(k) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction (as defined in the Certificate of Designations)
unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designations and the
Warrants.

 

(l) Reservation of Shares. So long as any Buyer owns any Securities, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, no less than the Required Reserve Amount. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserved Amount, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations under Section 3(c), in the case of an insufficient number of
authorized shares, obtain stockholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount.

 

(m) Conduct of Business. While any Buyer owns any Securities, the business of
the Company and its Subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any governmental entity, including, without
limitation, FCPA and other applicable Anti-Bribery Laws, OFAC regulations and
other applicable Sanctions Laws, and Anti-Money Laundering Laws.

 

(i) While any Buyer owns any Securities, neither the Company, nor any of its
Subsidiaries or affiliates, directors, officers, employees, representatives or
agents shall:

 

(a) conduct any business or engage in any transaction or dealing with or for the
benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

 

(b) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to the applicable
Sanctions Laws;

 

(c) use any of the proceeds of the transactions contemplated by this Agreement
to finance, promote or otherwise support in any manner any illegal activity,
including, without limitation, any Anti-Money Laundering Laws, Sanctions Laws,
or Anti-Bribery Laws; or

 

(d) violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering Laws, Sanctions Laws, or Anti-Bribery Laws.

 

 - 25 - 

 

 

(ii) While any Buyer owns any Securities, the Company shall maintain in effect
and enforce policies and procedures designed to ensure compliance by the Company
and its Subsidiaries and their directors, officers, employees, agents
representatives and affiliates with the Sanctions Laws and Anti-Bribery Laws.

 

(iii) While any Buyer owns any Securities, the Company will promptly notify the
Buyers in writing if any of the Company, or any of its Subsidiaries or
affiliates, directors, officers, employees, representatives or agents, shall
become a Blocked Person, or become directly or indirectly owned or controlled by
a Blocked Person.

 

(iv) The Company shall provide such information and documentation it may have as
the Buyers or any of their affiliates may reasonably request to satisfy
compliance with the Anti-Money Laundering Laws, Sanctions Laws, or Anti-Bribery
Laws.

 

(v) The covenants set forth above shall be ongoing while any Buyer owns any
Securities. The Company shall promptly notify the Buyers in writing should it
become aware during such period (a) of any changes to these covenants, or (b) if
it cannot comply with the covenants set forth herein. The Company shall also
promptly notify the Buyers in writing during such period should it become aware
of an investigation, litigation or regulatory action relating to an alleged or
potential violation of the Anti-Money Laundering Laws, Sanctions Laws, and
Anti-Bribery Laws.

 

(n) [Intentionally Omitted.]

 

(o) Additional Issuances of Securities.

 

(i) For purposes of this Section 4(o), the following definitions shall apply.

 

(1) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer, consultant or
director for services provided to the Company.

 

(2) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

(3) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

 

 - 26 - 

 

 

(4) “Excluded Securities” means any shares of Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; provided, that any securities to
be issued to one or more consultants shall be issued as “restricted securities”
(as defined in Rule 144) and carry no registration rights that require or permit
the filing of any registration statement in connection therewith during the
prohibition period in Section 4(o)(ii); (ii) upon conversion of the Preferred
Shares, provided that the terms of the Certificate of Designations are not
amended, modified or changed on or after the date hereof; (iii) upon exercise of
the Warrants, provided that the terms of the Warrants are not amended, modified
or changed on or after the date hereof; (iv) upon conversion or exercise of any
Options or Convertible Securities which are outstanding on the day immediately
preceding the date hereof or in accordance with any agreements set forth on
Schedule 4(o), provided that the terms of such Options or Convertible Securities
or agreements are not amended, modified or changed on or after the date hereof;
or (v) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person (or to the equity holders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities for the purpose of raising capital or to an entity whose primary
business is investing in securities.

 

(5) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

(6) “Trigger Date” means the date that is the earliest to occur of (w) one
hundred fifty (150) days following the date that one or more Registration
Statement(s) covering the resale of all Registrable Securities has been
effective and available for the re-sale of all such Registrable Securities, (x)
six (6) months following the date that a Buyer hereunder that is not then an
“affiliate” (as defined under Rule 144) may first sell Securities under Rule 144
(which, for the avoidance of doubt, the parties acknowledge will be the date 6
months from the Closing Date, provided the Company then has adequate current
public information available under Rule 144(c)), (y) one hundred twenty (120)
days following the date the Common Stock is listed for trading on a Qualified
Market and (z) the first Trading Day occurring after the Closing Date as of
which the Weighted Average Price (as defined in the Warrants) of the Common
Stock has exceeded $5.00 (as adjusted for stock splits, stock dividends,
recapitalizations, reorganizations, reclassification, combinations, reverse
stock splits or other similar events occurring after the date hereof) on each
Trading Day during a ten (10) consecutive Trading Day period occurring after the
date that one or more Registration Statement(s) covering the resale of all such
Registrable Securities has been effective and available for the re-sale of all
such Registrable Securities. As used herein, “Qualified Market” means the NYSE
American, The Nasdaq Global Select Market, The Nasdaq Global Market, The Nasdaq
Capital Market or The New York Stock Exchange, Inc.

 

(ii) From the date hereof until the Trigger Date, the Company will not, without
the prior written consent of the Required Holders (as defined in Section 9(e)),
directly or indirectly (A) file any registration statement (other than on Form
S-8) with the SEC or file any amendment or supplement thereto, or grant any
registration rights to any Person that can be exercised prior to the earlier of
such time as set forth above, other than pursuant to the Registration Rights
Agreement, (B) offer, sell, grant any option to purchase, or otherwise dispose
of (or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries’ debt, equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Common Stock
or Common Stock Equivalents (a “Subsequent Placement”) or (C) be party to any
solicitations, negotiations or discussions with regard to the foregoing.

 

 - 27 - 

 

 

(iii) From the Trigger Date until the three (3) year anniversary of the Closing
Date, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section
4(o)(iii).

 

(1) The Company shall deliver to each Buyer an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (A) identify and describe the
Offered Securities, (B) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (C) identify the Persons (if known)
to which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (D) offer to issue and sell to or exchange with such Buyers at
least 35% of the Offered Securities, allocated among such Buyers (I) based on
such Buyer’s pro rata portion of the sum of (1) the aggregate number of Common
Shares purchased hereunder and (2) the aggregate number of shares of Common
Stock issued or issuable upon conversion of the Preferred Shares purchased
hereunder (without regard to any limitation on conversion set forth therein)
(the “Basic Amount”), and (II) with respect to each Buyer that elects to
purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Buyers as such Buyer shall indicate
it will purchase or acquire should the other Buyers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”), which process shall be
repeated until the Buyers shall have an opportunity to subscribe for any
remaining Undersubscription Amount.

 

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the second (2nd) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary. Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Buyers a
new Offer Notice and the Offer Period shall expire on the second (2nd) Business
Day after such Buyer’s receipt of such new Offer Notice.

 

 - 28 - 

 

 

(3) The Company shall have five (5) Business Days from the expiration of the
Offer Period above (A) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”) pursuant to a definitive agreement (the
“Subsequent Placement Agreement”) but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (B) to publicly announce
(I) the execution of such Subsequent Placement Agreement, and (II) either (x)
the consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, in each
case, which shall be filed with the SEC on a Current Report on Form 8-K with
such Subsequent Placement Agreement and any documents contemplated therein filed
as exhibits thereto.

 

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(o)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(o)(iii)(2) above multiplied by a fraction, (A) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(o)(iii)(3) above prior to such
reduction) and (B) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(o)(iii)(1) above.

 

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(o)(iii)(3) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and the Company and
their respective counsel.

 

 - 29 - 

 

 

(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(o)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.

 

(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, (A) neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement, and (B) to the extent that any securities issued pursuant to a
Subsequent Placement are “restricted securities” (as defined in Rule 144), any
registration rights set forth in such Subsequent Placement Documents shall be
similar in all material respects to the registration rights contained in the
Registration Rights Agreement.

 

(8) Notwithstanding anything to the contrary in this Section 4(o) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the seventh (7th)Business Day
following delivery of the Offer Notice. If by the seventh (7th) Business Day
following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Buyers,
such transaction shall be deemed to have been abandoned and the Buyers shall not
be deemed to be in possession of any material, non-public information with
respect to the Company. Should the Company decide to pursue such transaction
with respect to the Offered Securities, the Company shall provide each Buyer
with another Offer Notice and each Buyer will again have the right of
participation set forth in this Section 4(o)(iii). The Company shall not be
permitted to deliver more than one such Offer Notice to the Buyers in any 60 day
period.

 

(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(o) shall not apply in connection with the issuance of any Excluded Securities.

 

 - 30 - 

 

 

(p) Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1)
(or, if sooner, the earlier of the Expiration Date of the Warrants or the date
that no Warrants remain outstanding), if the Company shall (i) fail for any
reason to satisfy the requirements of Rule 144(c)(1), including, without
limitation, the failure to satisfy the current public information requirements
under Rule 144(c) or (ii) if the Company has ever been an issuer described in
Rule 144(i)(1)(i) or becomes such an issuer in the future, and the Company shall
fail to satisfy any condition set forth in Rule 144(i)(2) (a “Public Information
Failure”) then, as partial relief for the damages to any holder of Securities by
reason of any such delay in or reduction of its ability to sell the Securities
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each such holder an amount in cash equal to
two percent (2.0%) of the aggregate Purchase Price of such holder’s Securities
on the day of a Public Information Failure and on every thirtieth day (pro rated
for periods totaling less than thirty days) thereafter until the earlier of (i)
the date such Public Information Failure is cured and (ii) such time that such
Public Information Failure no longer prevents a holder of Securities from
selling such Securities pursuant to Rule 144 without any restrictions or
limitations. The payments to which a holder shall be entitled pursuant to this
Section 4(p) are referred to herein as “Public Information Failure Payments.”
Public Information Failure Payments shall be paid on the earlier of (I) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full.

 

(q) Lock-Up. The Company shall not amend, modify, waive or terminate any
provision of any of the Lock-Up Agreements except to extend the term of the
lock-up period and shall enforce the provisions of each Lock-Up Agreement in
accordance with its terms. If any officer or director that is a party to a
Lock-Up Agreement breaches any provision of a Lock-Up Agreement, the Company
shall promptly use its best efforts to seek specific performance of the terms of
such Lock-Up Agreement.

 

(r) FAST Compliance. While any Preferred Shares or Warrants are outstanding, the
Company shall maintain a transfer agent that participates in the DTC Fast
Automated Securities Transfer Program.

 

(s) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(t) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares and the Warrants have been issued (including the name and
address of each transferee), the Stated Value (as defined in the Certificate of
Designations) of Preferred Shares held by such Person, the number of Conversion
Shares issuable upon conversion of the Preferred Shares and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 

 - 31 - 

 

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit D attached hereto (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Common Shares, the Conversion Shares and the Warrant Shares
issued at the Closing or upon conversion of the Preferred Shares or exercise of
the Warrants in such amounts as specified from time to time by each Buyer to the
Company upon conversion of the Preferred Shares or exercise of the Warrants. The
Company warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(f) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves the Common Shares, the
Conversion Shares or the Warrant Shares sold, assigned or transferred pursuant
to an effective registration statement or pursuant to Rule 144, the transfer
agent shall issue such Securities to the Buyer, assignee or transferee, as the
case may be, without any restrictive legend. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Buyer. Accordingly, the Company acknowledges that the remedy at law for a breach
of its obligations under this Section 5(b) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Common Shares, the
Preferred Shares, if any, and the related Warrants to each Buyer at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Such Buyer shall have delivered its Purchase Price to the Company (or to
the Escrow Account, as applicable) (less, in the case of the Lead Investor, the
amounts withheld pursuant to Section 4(g)) for the Common Shares, the Preferred
Shares, if any, and the related Warrants being purchased by such Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

 

 - 32 - 

 

 

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Common Shares, the
Preferred Shares, if any, and the related Warrants at the Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(i) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents, (B) the Common Shares (allocated in such amounts as
such Buyer shall request), being purchased by such Buyer at the Closing pursuant
to this Agreement as set forth opposite such Buyer’s name in column (3) of the
Schedule of Buyers, (C) the Preferred Shares (allocated in such amounts as such
Buyer shall request), if any, being purchased by such Buyer at the Closing
pursuant to this Agreement as set forth opposite such Buyer’s name in column (4)
of the Schedule of Buyers and (D) the related Warrants (allocated in such
amounts as such Buyer shall request) being purchased by such Buyer at the
Closing pursuant to this Agreement as set forth opposite such Buyer’s name in
column (5) of the Schedule of Buyers.

 

(ii) Such Buyer shall have received the opinion of Sichenzia Ross Ference LLP,
the Company’s outside counsel, dated as of the Closing Date, in substantially
the form of Exhibit E attached hereto.

 

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation, as of a date within ten
(10) days of the Closing Date.

 

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Closing Date.

 

 - 33 - 

 

 

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State (or
comparable office) of the State of Delaware within ten (10) days of the Closing
Date.

 

(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit F.

 

(viii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit G.

 

(ix) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days of the Closing Date.

 

(x) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

 

(xi) The Company shall have delivered to each Buyer a lock-up agreement in the
form attached hereto as Exhibit H executed and delivered by each of the Persons
listed on Schedule 7(xi) (collectively, the “Lock-Up Agreements”).

 

(xii) The Certificate of Designations in the form attached here to as Exhibit A
shall have been filed with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.

 

(xiii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.

 

(xiv) Such Buyer shall have received the Company’s wire instructions on
Company’s letterhead duly executed by an authorized executive officer of the
Company.

 

 - 34 - 

 

 

(xv) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the Lead Investor or
its designee(s), as applicable, for the expenses described in Section 4(g)
above.

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

 

 - 35 - 

 

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of the
aggregate number of Registrable Securities issued or issuable hereunder and
under the Preferred Shares and Warrants (without regard to any restriction or
limitation on the exercise of the Warrants or conversion of the Notes contained
therein) (the “Required Holders”); provided that any such amendment or waiver
that complies with the foregoing but that disproportionately, materially and
adversely affects the rights and/or obligations of any Buyer(s) or holder(s) of
Securities relative to the comparable rights and/or obligations of the other
Buyers or holders of Securities shall require the prior written consent of such
adversely affected Buyer(s) or holder(s) of Securities. Any amendment or waiver
effected in accordance with this Section 9(e) shall be binding upon each Buyer
and holder of Securities and the Company. No such amendment shall be effective
to the extent that it applies to less than all of the Buyers or holders of
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to the Transaction Documents,
holders of Common Shares, holders of Preferred Shares or holders of the
Warrants, as the case may be. The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

 

 - 36 - 

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement or any of the other
Transaction Documents must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon delivery, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); (iii) upon
delivery, when sent by electronic mail (provided that the sending party does not
receive an automated rejection notice); or (iv) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 

If to the Company:

 

Wize Pharma, Inc.

24 Hanagar Street

Hod Hasharon 4527708

Israel

Telephone:      972 (72) 260-0536
Facsimile:        972 (72) 260-0537
Attention:       Or Eisenberg

E-mail: or@wizepharma.com

 

with a copy (for informational purposes only) to:

Gregory Sichenzia, Esq.

Sichenzia Ross Ference LLP
1185 Avenue of the Americas, 37th Floor

New York, NY 10036
Telephone:      212-930-9700

Facsimile:        212-930-9725

E-mail: gsichenzia@srf.law

 

If to the Transfer Agent:

 

VStock Transfer LLC
18 Lafayette Place

Woodmere, NY 11598
Telephone: 212-828-8436

Facsimile: 646-536-3179

Attention: Yoel Goldfeder

E-mail: yoel@vstocktransfer.com

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 



 - 37 - 

 

 

with a copy (for informational purposes only) to:

 



Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:      (212) 756-2000
Facsimile:        (212) 593-5955
Attention:       Eleazer N. Klein, Esq.

E-mail:             eleazer.klein@srz.com

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares, the Preferred Shares or the
Warrants. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Required Holders,
including by way of a Fundamental Transaction (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Certificate of Designations and the Warrants). A Buyer may assign
some or all of its rights hereunder without the consent of the Company, in which
event such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing and the deliver and exercise of Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

(j) Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under this Agreement, the Warrant, the
Certification of Designation, and the Registration Rights Agrement is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

 - 38 - 

 

 

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(l) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”),
as incurred, from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee (unless such action is based solely upon any conduct
by such Indemnitee which is finally judicially determined to constitute fraud,
gross negligence, willful misconduct or malfeasance), as a result of, or arising
out of, or relating to (a) any misrepresentation or breach of any representation
or warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(i), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

 - 39 - 

 

 

(n) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

(o) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(p) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

  

[Signature Page Follows]

 

 - 40 - 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       WIZE PHARMA, INC.         By: /s/ Or Eisenberg     Name: Or
Eisenberg     Title:   Chief Executive Officer  

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

[PURCHASER SIGNATURE PAGES TO WIZE PHARMA, INC. SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Name of Purchaser: /s/ [Buyers set forth on Schedule A]

 

Signature of Authorized Signatory of Purchaser:
________________________________________

 

Name of Authorized Signatory:
______________________________________________________

 

Title of Authorized Signatory:
_______________________________________________________

 

Email Address of Authorized Signatory:
_______________________________________________

 

Address for Notice to Purchaser:

 

Election for book-entry shares: ___ [check for book-entry shares]

 

Election for physical delivery of a stock certificate: ___ [check for physical
stock certificate]

 

Address for Delivery of Warrant and Stock Certificate, if applicable, to
Purchaser (if not same as address for notice):

 

In accordance with Section 1(f) of the Warrant, the applicable Beneficial
Ownership Limitation of the Purchaser shall be:  ___ 4.99% | ___ 9.99% [check
one]

 

In accordance with Section 4(d) of the Certificate of Designation, the
applicable Beneficial Ownership Limitation of the Purchaser relating to
conversions of the Series B Preferred Stock shall be:  

___ 4.99% | ___ 9.99% | [check one]

 

Affiliate of the Issuer: _____ [Check if an affiliate of the Company]

 

Subscription Amount: $__________________

 

Class A Units:

Common Stock: ________________________

Warrant Shares: ________________________

 

Class B Units (if applicable):

Preferred Stock: ________________________

Warrant Shares: ________________________

 

SSN/EIN: ______________________

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

SCHEDULE OF BUYERS

  



Buyer  Address  Number of Common Shares   Number of Preferred Shares   Number
of A Warrants   Number
of B Warrants   Purchase Price  Bigger Capital Fund, LP  159 Jennings Road, Cold
Spring Harbor, NY 11724 attn: Michael Bigger   250,000    0    250,000  
 250,000   $250,000.00  Dagiel Pekatch  16 Tidhar St, Ramat Efal, 52960, Israel
attn: Dagiel Pekatch   150,000    0    150,000    150,000   $150,000.00  David
Ichai  David Shimony 58, Jerusalem Israel attn: David Ichai   50,000    0  
 50,000    50,000   $50,000.00  D-Beta One EQ, Ltd.  c/o Delta Beta Advisor, LLC
1012 Springfield Ave, Mountainside, NJ 07092 attn: David Gonzalez   350,000  
 0    350,000    350,000   $350,000.00  District 2 Capital Fund L.P.  175 W.
Carver St. Huntington, NY 11743 attn: Eric Schlanger   250,000    0    250,000  
 250,000   $250,000.00  Richard Dyke Rogers  PO Box 128 Dalhart, TX 79022 
 50,000    0    50,000    50,000   $50,000.00  Jonathan Rubini  PO Box 202845
Anchorage, AK 99520   172,000    178    350,000    350,000   $350,000.00  Moshe
Zuk  Remez 15 Hod Hasheron, Israel attn: Moshe Zuk   250,000    0    250,000  
 250,000   $250,000.00  Ramnarain Jaigobind  30 West Street, Apt 26A New York,
NY 10004 attn: Ramnarain Jaigobind   100,000    0    100,000    100,000  
$100,000.00  Rimon Gold Assets Ltd  32 A Habarzel St. Tel Aviv, 69710 Israel
Attn: Rave Ravid & Co.   400,000    0    400,000    400,000   $400,000.00 
Shlomo Ben Nasser  48 West 38th St., 10th Fl. New York NY, 10018 attn: Shlomo
Ben Nasser   50,000    0    50,000    50,000   $50,000.00  Yoav Asulin  10 Ramat
Eshcol, Haifa, Israel attn: Yoav Asulin   100,000    0    100,000    100,000  
$100,000.00  Ziv Reznik  Neve Reim 24, Petach Tikva, Israel attn: Ziv Reznik 
 100,000    0    100,000    100,000   $100,000.00  Alpha Capital Anstalt  Alpha
Capital Anstalt c/o LH Financial Services Corp. 510 Madison Ave, Suite 1400 New
York, NY 10022   414,000    336    750,000    750,000   $750,000.00  Empery
Asset Master, Ltd.  c/o Empery Asset Management, LP One Rockefeller Plaza, Suite
1205 New York City, NY 10020 attn: Brett Director   183,173    148    331,173  
 331,173   $331,173.00  Empery Tax Efficient, LP  c/o Empery Asset Management,
LP One Rockefeller Plaza, Suite 1205 New York City, NY 10020 attn: Brett
Director   30,077    24    54,077    54,077   $54,077.00  Empery Tax Efficient
II, LP  c/o Empery Asset Management, LP One Rockefeller Plaza, Suite 1205 New
York City, NY 10020 attn: Brett Director   200,750    164    364,750  
 364,750   $364,750.00  Sabby Volatility Warrant Master Fund, Ltd.  c/o Sabby
Management, LLC, 10 Mountainview Road, Suite 205, Upper Saddle River, NJ 07458 
 0    500    500,000    500,000   $500,000.00  Total      3,100,000    1,350  
 4,450,000    4,450,000   $4,450,000.00 

  

   

 

 

EXHIBITS

 

Exhibit A Form of Certificate of Designations Exhibit B Form of Warrants Exhibit
C Form of Registration Rights Agreement Exhibit D Form of Irrevocable Transfer
Agent Instructions Exhibit E Form of Opinion of Company Counsel Exhibit F Form
of Secretary’s Certificate Exhibit G Form of Officer’s Certificate Exhibit H
Form of Lock-Up Agreement

 

SCHEDULES

 

Schedule 3(a) Subsidiaries Schedule 3(j) SEC Documents Schedule 3(k) Absence of
Certain Changes Schedule 3(m) Regulatory Permits Schedule 3(o) Transactions with
Affiliates Schedule 3(p) Equity Capitalization Schedule 3(q) Indebtedness and
Other Contracts Schedule 3(r) Absence of Litigation Schedule 3(v) Intellectual
Property Rights Schedule 4(o) Excluded Securities Existing Agreements Schedule
7(xi) Lock-Up Parties

 

   

 

 

Exhibit A

 

Form of Certificate of Designations

 

(see Exhibit 3.1 to 8-K)

 

 A-1  

 

 

Exhibit B

 

Form of Warrants

 

(See Exhibit 10.2 to 8-K)

 

 B-1  

 

 

Exhibit C

 

Form of Registration Rights Agreement

 

(see Exhibit 10.3 to 8-K)

 

 C-1  

 

 

Exhibit D

 

Form of Irrevocable Transfer Agent Instructions

 

 D-1  

 

 

TRANSFER AGENT INSTRUCTIONS

 

WIZE PHARMA, INC.

 

October __, 2018

 

VStock Transfer LLC

18 Lafayette Place

Woodmere, NY 11598

Telephone: 212-828-8436

Facsimile: 646-536-3179

Attention: Yoel Goldfeder

E-mail: yoel@vstocktransfer.com

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
October __, 2018 (the “Agreement”), by and among Wize Pharma, Inc., a Delaware
corporation (the “Company”), and the investors named on the Schedule of Buyers
attached thereto (collectively, the “Holders”), pursuant to which the Company is
issuing to the Holders (i) shares (the “Common Shares”) of the common stock of
the Company, par value $0.001 per share (the “Common Stock”), (ii) shares of
Series A Convertible Preferred Stock of the Company, par value $0.001 per share
(the “Preferred Shares”) which will be convertible into shares of Common Stock
pursuant to the terms of the Certificate of Designations, Preferences and Rights
of the Preferred Shares and (ii) Series A and Series B warrants (the “Warrants”)
which will be exercisable to purchase shares of Common Stock.

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

 

(i) to issue or re-issue, as the case may be, shares of Common Stock upon
transfer or resale of the Common Shares;

 

(ii) to issue shares of Common Stock upon conversion of the Preferred Shares
(the “Conversion Shares”) to or upon the order of a Holder from time to time
upon delivery to you of a properly completed and duly executed Conversion
Notice, in the form attached hereto as Exhibit I, which has been acknowledged by
the Company as indicated by the signature of a duly authorized officer of the
Company thereon; and

 

(iii) to issue shares of Common Stock upon exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit II, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.

 

 D-2  

 

 

You acknowledge and agree that so long as you have previously received (a) a
legal opinion from the Company’s legal counsel that either (i) a registration
statement covering resales of the Common Shares, the Conversion Shares and/or
the Warrant Shares has been declared effective by the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), or (ii) sales of the Common Shares, the Conversion Shares and/or the
Warrant Shares may be made in conformity with Rule 144 under the 1933 Act (“Rule
144”) and (b) if applicable, a copy of such registration statement, then within
two (2) business days (provided you have received any required rush order
instructions from the Company) of your receipt of a notice of transfer,
Conversion Notice or Exercise Notice you shall issue the certificates
representing the Common Shares, the Conversion Shares and/or the Warrant Shares,
as applicable, registered in the names of such transferees, and such
certificates shall not bear any legend restricting transfer of the Common
Shares, the Conversion Shares and/or the Warrant Shares thereby and should not
be subject to any stop-transfer restriction; provided, however, that if any such
Common Shares, Conversion Shares and Warrant Shares are not registered for
resale under the 1933 Act or able to be sold under Rule 144, then the
certificates for such Common Shares, Conversion Shares and/or Warrant Shares
shall bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering the resales of the Common Shares, the Conversion
Shares and the Warrant Shares has been declared effective by the SEC under the
1933 Act is attached hereto as Exhibit III.

 

 D-3  

 

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

  Very truly yours,       WIZE PHARMA, INC.         By:                         
  Name: Or Eisenberg     Title:   Chief Executive Officer

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

 

this ___ day of October, 2018

 

VStock Transfer LLC         By:               Name:     Title:  

 
Enclosures

 

cc:Empery Asset Master, Ltd.

Empery Tax Efficient, LP

Empery Tax Efficient II, LP

Eleazer Klein, Esq.

 

 D-4  

 

 

EXHIBIT I

 

WIZE PHARMA INC.

 

CONVERSION NOTICE

 

Reference is made to the Certificate of Designations, Preferences and Rights of
Series A Convertible Preferred Stock of Wize Pharma, Inc. (the “Certificate of
Designations”). In accordance with and pursuant to the Certificate of
Designations, the undersigned hereby elects to convert the number of shares of
Series A Convertible Preferred Stock, par value $0.001 per share (the “Series A
Preferred Shares”), of Wize Pharma Inc., a Delaware corporation (the “Company”),
indicated below into shares of Common Stock, par value $0.001 per share (the
“Common Stock”), of the Company, as of the date specified below.

 

(i) Date of
Conversion: _________________________________________________________

 

(ii) Number of Series A Preferred Shares to be
converted: ______________________________

 

(iii) Stock certificate no(s). of Series A Preferred Shares to be
converted: __________________

 

(iv) Tax ID Number (If
applicable): _______________________________________________

 

Please confirm the following
information: ________________________________________________________

 

(v) Conversion Price:__________________________________________________________

 

(vi) Number of shares of Common Stock to be
issued: ________________________________

 

Please issue the Common Stock into which the Series A Preferred Shares are being
converted to the Holder, or for its benefit, as follows:

 

☐ Check here if requesting delivery as a certificate to the following name and
to the following address:

 

Issue to: _________________________________________

                _________________________________________

 

Address: _________________________________________

 

Telephone Number: ________________________________

 

Facsimile Number: _________________________________

 

☐ Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant: __________________________________

 

 D-5  

 

 

DTC Number: ______________________________________

 

Account Number: ________________________________

 

Authorization: ___________________________________

 

By: ______________________________

Title: _____________________________

 

Dated:

 

Account Number (if electronic book entry
transfer): ________________________________________

 

Transaction Code Number (if electronic book entry
transfer): _________________________________

 

[NOTE TO HOLDER -- THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT]

 

 D-6  

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs VStock
Transfer LLC to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated October __,
2018 from the Company and acknowledged and agreed to by VStock Transfer LLC.

 

  WIZE PHARMA, INC.         By:                                        Name:    
Title:  

 

 D-7  

 

 

EXHIBIT II

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

WIZE PHARMA, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Wize Pharma, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

 

____________a “Cashless Exercise” with respect to _______________ Warrant
Shares, resulting in a delivery obligation of the Company to the Holder of
__________ shares of Common Stock representing the applicable Net Number.

 

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: _______________ __, ______

 

    Name of Registered Holder         By:                                       
    Name:     Title:  

 

 D-8  

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs VStock
Transfer LLC to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated October __, 2018 from the
Company and acknowledged and agreed to by VStock Transfer LLC.

 

  WIZE PHARMA, INC.         By:                                     Name:  
Title:

  

 D-9  

 

 

EXHIBIT III

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

VStock Transfer LLC

[          ]

[          ]

Telephone:[          ]

Facsimile:[          ]

Attention:[          ]

E-mail:[          ]

 

Re:Wize Pharma, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel Wize Pharma, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of October [●], 2018 (the “Securities
Purchase Agreement”), entered into by and among the Company and the buyers named
therein (collectively, the “Holders”) pursuant to which the Company issued to
the Holders (i) shares (the “Common Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), (ii) shares of the Company’s Series
A Convertible Preferred Stock, par value $0.001 per share (the “Preferred
Shares”) convertible into shares of Common Stock and (iii) Series A and Series B
warrants exercisable for shares of Common Stock (the “Warrants”). Pursuant to
the Securities Purchase Agreement, the Company also has entered into a
Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), including the Common Shares, the shares of
Common Stock issuable upon conversion of the Preferred Shares and the shares of
Common Stock issuable upon exercise of the Warrants under the Securities Act of
1933, as amended (the “1933 Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on ____________ ___, 2018, the Company
filed a Registration Statement on Form S-3 (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
October [●], 2018.

  

  Very truly yours,       [ISSUER’S COUNSEL]         By:                       

 

CC:[LIST NAMES OF HOLDERS]

 

 D-10  

 

 

Exhibit E

 

Form of Opinion of Company Counsel

 

1. FORM OF LEGAL OPINION

 

2. Each of the Company and Wizecon Bio, Inc. (“Wizecon”) is an entity duly
formed, validly existing and is in good standing under the laws of the
jurisdiction of its formation. Each of the Company and Wizecon has the requisite
power to own, lease and operate its properties and to conduct its business as
presently conducted and described in the Company’s Form 10-K for the year ended
December 31, 2017. Each of the Company and Wizecon is duly qualified to do
business and is in good standing in each jurisdiction in which such
qualification is necessary to conduct its business.

 

3. The Company has the requisite corporate power and authority to execute,
deliver and perform all of its obligations under the Transaction Documents,
including, without limitation, the issuance of the Common Shares, the Preferred
Shares, the Warrants, the Conversion Shares and the Warrant Shares, in
accordance with the terms thereof. The execution and delivery of the Transaction
Documents by the Company, the filing of the Certificate of Designations with the
Secretary of State of Delaware and the consummation by it of the transactions
contemplated therein (including, without limitation, the issuance and sale of
the Common Shares, the Preferred Shares and the Warrants) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required therefor. The Transaction Documents have been duly executed and
delivered by the Company and the Certificate of Designations has been properly
filed with the Secretary of State of the State of Delaware and has become
effective under the Delaware General Corporation Law (the “DGCL”). The
Transaction Documents constitute valid and binding agreements or obligations of
the Company, enforceable against the Company in accordance with their respective
terms.

 

4. The execution, delivery and performance of the Transaction Documents by the
Company, the filing of the Certificate of Designations with the Secretary of
State of Delaware and the consummation by the Company of the transactions
contemplated by the Transaction Documents, including, without limitation, the
issuance of the Common Shares, the Preferred Shares, the Conversion Shares, the
Warrants and the Warrant Shares, and the compliance by the Company with the
terms thereof (a) do not and will not result in a violation of, or constitute a
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or would constitute a default) under, or give rise to any right of
termination, cancellation or acceleration under, (i) the Company’s Certificate
of Incorporation or Bylaws, (ii) any other agreement, note, lease, mortgage,
deed or other instrument to which the Company is a party or by which the Company
is bound or affected that has been publicly filed with or since the filing of
the Company’s Form 10-K for the year ended December 31, 2017 (the “Publicly
Filed Documents”) or (iii) any applicable federal statute, law, rule or
regulation, the Delaware General Corporation Law or the Principal Market,
applicable to the Company, which in our experience, is generally applicable to
similar transactions, or any order, writ, injunction or decree, and (b) to our
knowledge, do not and will not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its respective properties.

 

 E-1  

 

 

5. When issued in accordance with the terms of the Transaction Documents, the
Common Shares, the Preferred Shares, the Warrants, the Conversion Shares and the
Warrant Shares will be duly authorized and validly issued, fully paid and
nonassessable, and free of any and all liens and charges and preemptive or
similar rights contained in the Company’s Certificate of Incorporation or Bylaws
or any agreement, note, lease, publicly filed mortgage deed or other instrument
to which the Company is a party or by which the Company is bound that are
Publicly Filed Documents. The Conversion Shares and the Warrant Shares have been
duly and validly authorized and reserved for issuance by all proper corporate
action.

 

6. As of the date hereof, the authorized capital stock of the Company consists
of (i) 500,000,000 shares of Common Stock, par value $0.001 per share, and (ii)
[1,000,000] shares of preferred stock, par value $0.001 per share. None of the
Company’s capital stock is subject to preemptive rights or other rights of the
stockholders of the Company pursuant to the Certificate of Incorporation or the
Bylaws or under the DGCL or pursuant to any agreement, note, lease, mortgage
deed or other instrument to which the Company is a party or by which the Company
is bound that is a Publicly Filed Document. To our knowledge, there are no
securities or instruments of the Company containing anti-dilution or similar
provisions that will be triggered by the issuance of the Common Shares, the
Preferred Shares, the Warrants, the Conversion Shares or the Warrant Shares. The
rights, preferences and privileges of the Preferred Shares are as stated in the
Certificate of Designations.

 

7. The offer and sale of the Common Shares, the Preferred Shares and the
Warrants in accordance with the Securities Purchase Agreement, and the issuance
and delivery of the Conversion Shares and the Warrant Shares in accordance with
the Transaction Documents constitute transactions exempt from the registration
requirements of the Securities Act of 1933, as amended.

 

8. No authorization, approval, consent, filing or other order of any federal or
state governmental body, regulatory agency, self-regulatory organization or
stock exchange or market, or the stockholders of the Company, or any court or,
to our knowledge, any third party, is required to be obtained by the Company to
enter into and perform its obligations under the Transaction Documents, or for
the issuance and sale of the Common Shares, the Preferred Shares, the Warrants,
the Conversion Shares or the Warrant Shares in accordance with the Transaction
Documents or for the exercise of any rights and remedies under any Transaction
Documents, except (i) the filing of a Form D under Regulation D of the
Securities Act of 1933, as amended, (ii) the filing of a Form 8-K pursuant to
the Securities Exchange Act of 1934, as amended and (iii) any action necessary
in order to qualify the Common Shares, the Preferred Shares, the Warrants, the
Conversion Shares and the Warrant Shares under applicable securities or “Blue
Sky” laws of the states of the United States.

 

9. To our knowledge, no action, suit, proceeding, inquiry or investigation
before or by any court, public board or body or any governmental agency or
self-regulatory organization is pending or threatened against the Company or any
of its Subsidiaries or any of their properties or assets.

 

10. The Company is not an “investment company” or any entity controlled by an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

 E-2  

 

 

Exhibit F

 

Form of Secretary’s Certificate

 

 F-1  

 

  

WIZE PHARMA, INC.


SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Wize Pharma, Inc., a Delaware corporation (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of October __, 2018, by and among the Company and the
investors listed on the Schedule of Buyers attached thereto (the “Securities
Purchase Agreement”), and further certifies in his official capacity, in the
name and on behalf of the Company, the items set forth below. Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement.

 

(i)Attached hereto as Exhibit A is a true, correct and complete copy of the
unanimous written consent of the Board of Directors of the Company, dated
October __, 2018 approving the execution by the Company of the Securities
Purchase Agreement and the Transaction Documents, and the consummation of the
transactions contemplated thereby. The resolutions contained in Exhibit A have
not in any way been amended, modified, revoked or rescinded, have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect.

 

(ii)Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto, and no action has been taken to further amend, modify or
repeal such Certificate of Incorporation, the same being in full force and
effect in the attached form as of the date hereof.

 

(iii)Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto, and no action has been
taken to further amend, modify or repeal such Bylaws, the same being in full
force and effect in the attached form as of the date hereof.

 

(iv)Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his or her name and is duly authorized to sign
the Securities Purchase Agreement and each of the Transaction Documents on
behalf of the Company, and the signature appearing opposite such person’s name
below is such person’s genuine signature.

  

Name   Position   Signature           Or Eisenberg   Chief Executive Officer,
Chief Financial Officer, Treasurer, and Secretary   _________________________  
        Noam Danenberg   Chief Operating Officer   _________________________

 

 F-2  

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this __th
day of October 2018.

 

      Or Eisenberg   Secretary

 

I, Noam Danenberg, Chief Operating Officer of the Company, hereby certify that
Or Eisenberg is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.

 

      Noam Danenberg   Chief Operating Officer

 

 F-3  

 

 

Exhibit G

 

Form of Officer’s Certificate

 

 G-1  

 

 

WIZE PHARMA, INC.

 

OFFICER’S CERTIFICATE

 

The undersigned Chief Executive Officer of Wize Pharma, Inc., a Delaware
corporation (the “Company”), hereby represents, warrants and certifies to the
Buyers, pursuant to Section 7(viii) of the Agreement (as defined below), as
follows:

 

1.The representations and warranties of the Company set forth in Section 3 of
the Securities Purchase Agreement, dated as of October __, 2018 (the
“Agreement”), by and among the Company and the investors identified on the
Schedule of Buyers attached to the Agreement (the “Buyers”), are true and
correct in all respects as of the date hereof (except for representations and
warranties that speak as of a specific date, which are true and correct as of
such specified date).

 

2.The Company has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied and complied with by the Company as of the date hereof.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this __th day
of October, 2018.

 

           Name: Or Eisenberg   Title:   Chief Executive Officer

 

 G-2  

 

 

Exhibit H

 

Form of Lock-Up Agreement

 

 H-1  

 

 

WIZE PHARMA, INC.

 

October __, 2018

 

Wize Pharma, Inc.

24 Hanagar Street

Hod Hasharon 4527708

Israel

Telephone:972 (72) 260-0536

Facsimile:972 (72) 260-0537

Attention:Or Eisenberg

E-mail:or@wizepharma.com

 

Re:Wize Pharma, Inc. - Lock-Up Agreement

 

Dear Sirs:

 

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of
October __, 2018 (the “Subscription Date”) by and among Wize Pharma, Inc. (the
“Company”) and the investors party thereto (the “Buyers”), with respect to the
issuance of (i) shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), (ii) shares of the Company’s Series A Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Shares”), which are
convertible into shares of Common Stock pursuant to the terms of the Certificate
of Designations, Preferences and Rights of the Preferred Shares and (ii) Series
A and Series B warrants (the “Warrants”) which Warrants will be exercisable to
purchase shares of Common Stock. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Securities
Purchase Agreement.

 

In order to induce the Buyers to enter into the Securities Purchase Agreement,
the undersigned agrees that, commencing on the Closing Date and ending on the
date that is the earliest to occur of (w) ninety (90) days following the date
that one or more Registration Statement(s) covering the resale of all
Registrable Securities has been effective and available for the re-sale of all
such Registrable Securities, (x) twelve (12) months following the Closing Date,
(y) one hundred twenty (120) days following the date the Common Stock is listed
for trading on a Qualified Market and (z) the first Trading Day occurring after
the Closing Date as of which the Weighted Average Price (as defined in the
Warrants) of the Common Stock has exceeded $5.00 (as adjusted for stock splits,
stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events occurring after the
date hereof) on each Trading Day during a ten (10) consecutive Trading Day
period occurring after the date that one or more Registration Statement(s)
covering the resale of all Registrable Securities has been effective and
available for the re-sale of all such Registrable Securities. (the “Lock-Up
Period”), the undersigned will not, and will cause all affiliates (as defined in
Rule 144 promulgated under the 1933 Act) of the undersigned or any person in
privity with the undersigned or any affiliate of the undersigned not to, (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase, make any short sale or otherwise dispose of or agree to
dispose of, directly or indirectly, any shares of Common Stock or Common Stock
Equivalents, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder with respect to any
shares of Common Stock or Common Stock Equivalents owned directly by the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the
Securities and Exchange Commission (collectively, the “Undersigned’s Shares”),
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any of the
Undersigned’s Shares, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of shares of Common Stock or other
securities, in cash or otherwise, (iii) make any demand for or exercise any
right or cause to be filed a registration statement, including any amendments
thereto, with respect to the registration of any shares of Common Stock or
Common Stock Equivalents or (iv) publicly disclose the intention to do any of
the foregoing.

 

 H-2  

 

 

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Shares even if the
Undersigned’s Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein, (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value, (iii)
if the undersigned is a corporation, partnership, limited liability company or
other business entity, any transfers to any shareholder, partner or member of,
or owner of a similar equity interest in, the undersigned, as the case may be,
if, in any such case, such transfer is not for value, and provided further each
transferee shall sign and deliver to the Company a lock up agreement
substantially in the form of this lock-up agreement and (iv) if the undersigned
is a corporation, partnership, limited liability company or other business
entity, any transfer made by the undersigned (a) in connection with the sale or
other bona fide transfer in a single transaction of all or substantially all of
the undersigned’s capital stock, partnership interests, membership interests or
other similar equity interests, as the case may be, or all or substantially all
of the undersigned’s assets, in any such case not undertaken for the purpose of
avoiding the restrictions imposed by this Lock-Up Agreement or (b) to another
corporation, partnership, limited liability company or other business entity so
long as the transferee is an affiliate (as defined in Rule 12b-2 of the 1934
Act) of the undersigned and such transfer is not for value, and provided in
cases (a) and (b) each transferee shall sign and deliver to the Company a lock
up agreement substantially in the form of this lock-up agreement, and (v)
transfers by operation of law or pursuant to an order of a court or regulatory
agency. For purposes of this Lock-Up Agreement, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin. The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent (the
“Transfer Agent”) and registrar against the transfer of the Undersigned’s Shares
except in compliance with the foregoing restrictions.

 

 H-3  

 

 

No provision in this Lock-Up Agreement shall be deemed to restrict or prohibit
the transfer of the Undersigned’s Shares upon the completion of a bona fide
third-party tender offer, merger, consolidation or other similar transaction
made to all holders of the Company’s securities involving a change of control of
the Company (including entering into any lock-up, voting or similar agreement
pursuant to which the undersigned may agree to transfer, sell, tender or
otherwise dispose of Common Stock (or any security convertible into, or
exercisable or exchangeable for, Common Stock), or voting any Common Stock in
favor of any such transaction or taking any other action in connection with any
such transaction); provided, however, that in the event that such tender offer,
merger, consolidation or other such transaction is not completed, such
securities held by the undersigned shall remain subject to the restrictions on
transfer set forth in this Lock-Up Agreement;

 

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Securities Purchase Agreement and that the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder. The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Lock-Up
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Securities Purchase Agreement.

 

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

 

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

 

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

 

This Lock-Up Agreement shall automatically terminate, and the undersigned shall
be released from the undersigned's obligations hereunder, upon the earliest to
occur, if any, of (i) if the Securities Purchase Agreement is not executed by
October 31, 2018, or (ii) if the Securities Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the securities to be sold thereunder.

 

[Remainder of page intentionally left blank]

 

 H-4  

 

 

  Very truly yours,           Exact Name of Stockholder           Authorized
Signature           Title

 

Agreed to and Acknowledged:

 

WIZE PHARMA, INC.

 

By:                   Name:       Title:  

 



 H-5 

 

 



Disclosure Schedules

 

This Disclosure Schedule is made and given pursuant to the Securities Purchase
Agreement (the “Agreement”), dated as of October 22, 2018, by and among Wize
Pharma, Inc. (the “Company”) and the Buyers party thereto. Capitalized terms
used herein but not defined herein shall have the meanings given to them in the
Agreement, unless the context requires otherwise.

 

This Disclosure Schedule is qualified in its entirety by reference to the
specific provisions of the Agreement, and nothing herein is intended to broaden
the scope of any representation or warranty contained in the Agreement.   Any
cross-reference to another section or another item in this Disclosure Schedule
shall be deemed to incorporate the information contained in the cross-referenced
section or item into the cross-referencing section. The inclusion of an item in
this Disclosure Schedule as an exception to a representation or warranty shall
not be deemed an admission by any party, as applicable, that such item
represents an exception or material fact, event or circumstance or that such
item constitutes a Material Adverse Effect. 

 

References to any document herein do not purport to be complete and are
qualified in their entirety by the document itself.  The headings of this
Disclosure Schedule are inserted for convenience only and shall not create a
different standard for disclosure than the language set forth in the Agreement. 

 

Schedule 3(a) Subsidiaries

 

Wize Pharma Ltd. (Israeli corporation)

Ocu Wize Ltd. (wholly owned by Wize Pharma Ltd.; Israeli corporation) (“Wize
Israel”)

 

Schedule 3(j) SEC Documents

 

None.

 

Schedule 3(k) Absence of Certain Changes

 

None.

 

Schedule 3(m) Regulatory Permits

 

None.

 

Schedule 3(o) Transactions with Affiliates

 

As disclosed in the Company’s 10-K for the year ended 12/31/2017:

 

On January 15, 2017, Wize Israel entered into the 2017 Loan Agreement with Ridge
Valley Corporation (“Ridge”). Prior to entering into the 2017 Loan Agreement,
Wize Israel entered into the following three loans with Ridge, (1) NIS 250,000
was extended in November 2016, (2) NIS 300,000 was extended in December 2016 and
(3) NIS 200,000 was extended in February 2017.

 

 H-6 

 

 

Mr. Noam Danenberg, the Company’s Chief Operating Officer and Wize Israel’s
strategic advisor, is also the son-in-law of Mrs. Hanna Harpaz, who owns 49% of
Ridge.

 

On June 19, 2017, Wize Israel entered into a finder’s fee agreement with Harbin
Israel (Trading) Ltd., an affiliate of Joseph. Zarzewsky, a director of the
Company, pursuant to which Mr. Zarzewsky will receive a 5% royalty on all of
Wize Israel’s revenues to the extent such revenues are earned from relationships
initiated by Mr. Zarzewsky and agreed to by Wize Israel.

 

Schedule 3(p) Equity Capitalization

 

3(p)(i):

 

None

 

3(p)(ii):

 

Convertible Loan issued pursuant to convertible loan agreement, entered into on
March 30, 2016, as amended (the “2016 Loan Agreement), with a conversion price
of $0.9768, in the principal amount of $531,067, with a maturity date (the “2016
Loan Agreement Maturity Date”) of the earliest of (i) 90 days following the date
that the Registration Statement covering the resale of all Registrable
Securities (of Buyers who are not a party to the last amendment (or affiliates
of a party to the such amendment) to the 2016 Loan Agreement) has been effective
and available for the re-sale of such Registrable Securities, (ii) 90 days
following the date on which all securities issued to Buyers under the Agreement
are no longer Registrable Securities, and (iii) one year following the Closing)
(for a total of up to 605,298 shares including accrued interest through the
maturity date).

 

Convertible Loan issued pursuant to convertible loan agreement, entered into on
January 15, 2017, as amended (the “2017 Loan Agreement”), with a conversion
price of $1.1112 in the principal amount of $822,143, with maturity date (the
“2017 Loan Agreement Maturity Date”) of the earliest of (i) 90 days following
the date that the Registration Statement covering the resale of all Registrable
Securities (of Buyers who are not a party to the last amendment (or affiliates
of a party to the such amendment) to the 2017 Loan Agreement) has been effective
and available for the re-sale of such Registrable Securities, (ii) 90 days
following the date on which all securities issued to Buyers under the Agreement
are no longer Registrable Securities, and (iii) one year following the Closing)
(for a total of up to 791,907 shares, including accrued interest through the
maturity date).

 

759,871 warrants to purchase common stock with exercise price of $1.9728 and a
term of three years from the date of issuance (November 16, 2017).

 



 H-7 

 

 

229,500 options to purchase common stock with exercise price of $3.59. The
options are exercisable in twelve equal installments over the three year period
from the date of grant and have a term of seven years from the date of grant
(April 4, 2018).

 

4,352 options to purchase common stock with an exercise price of $159.12. These
options were granted on July 1, 2013 and have all vested.

 

544 options to purchase common stock with an exercise price of $216.00. These
options were granted on May 9, 2013 and have all vested.

 

25,500 options to purchase common stock with an exercise price of $4.50, issued
pursuant to consulting agreement, dated August 15, 2018, between the Company and
Ellen Lubman. The options will be exercisable in twelve equal installments over
the three year period from the date of grant and have a term of seven years from
the date of grant (August 15, 2018).

6,945 shares of common stock to be issued on October 1, 2018 to Corporate
Profile LLC, as final of three tranche of shares issuable pursuant to letter
agreement, dated February 1, 2018, between the Company and Corporate Profile
LLC, for investor relations services.

 

Under the 2016 Loan Agreement, as modified by the 2017 Loan Agreement, Rimon
Gold has the right, until 180 days after the 2016 Loan Agreement Maturity Date,
to invest up to $512,808, in the aggregate, at a price per share of $1.308 (for
a total up to 392,055 shares),

 

Under the 2017 Loan Agreement, the lenders thereunder, have the right until 180
days after the 2017 Loan Agreement Maturity Date, to invest up to $663,447, in
the aggregate, at a price per share of $1.332, for a total of up to 498,083
shares.

 

Under the MCI Agreement, in the event the Company has engaged a registered FINRA
broker-dealer and executes any transaction during the term of this agreement,
and if warrants are issued in the transaction, then the Company will be required
to issue to Mesodi $20,000 worth of warrants to purchase additional shares of
the Company for every $1,000,000 raised in the transaction (or any pro rata
portion thereof), which will be exercisable at the same terms as those in the
transaction.

 

 H-8 

 

 

3(p)(iii):

 

Convertible Loan issued pursuant to the 2016 Loan Agreement, with a conversion
price of $0.9768, in the principal amount of $531,067, with a maturity date of
the 2016 Loan Agreement Maturity Date

 

Convertible Loan issued pursuant to the 2017 Loan Agreement, with a conversion
price of $1.1112, in the principal amount of $822,143, with maturity date of the
2017 Loan Agreement Maturity Date. .

 

3(p)(iv):

 

None.

 

3(p(v):

 

The Company granted registration rights to use commercially reasonable efforts
to register shares by March 31, 2018 pursuant to agreement with Mesodi dated
January 2018.

 

Letter Agreement, dated May 25, 2018, between the Company and the Placement
Agent, and placement agency agreement between the Company and the Placement
Agent. Pursuant to these agreements, the Company will be required to issue to
the Placement Agent or its designees, upon Closing, warrants to purchase 6% of
the number of shares sold in the offering, which will have the same terms as the
warrants issued to the Buyers, including exercise price and registration rights.

 

3(p)(vi):

 

None.

 

3(p)(vii):

 

None.

 

3(p(viii):

 

None.

 

Section 3(p)(ix):

 

None.

 

Schedule 3(q) Indebtedness and Other Contracts

 

Schedule 3(q)(i):

 

Convertible Loan issued pursuant to the 2016 Loan Agreement, with a conversion
price of $0.9768, in the principal amount of $531,067, with a maturity date of
the 2016 Loan Agreement Maturity Date.

 

Convertible Loan issued pursuant to the 2017 Loan Agreement, with a conversion
price of $1.1112, in the principal amount of $822,143, with maturity date of the
2017 Loan Agreement Maturity Date.

 

Schedule 3(q)(ii):

 

None.

 

 H-9 

 

 

Schedule 3(q)(iii):

 

None.

 

Section 3(q)(iv):

 

None.

 

Schedule 3(r) Absence of Litigation

 

To the Company’s knowledge, the Israel Securities Authority (the “ISA”) is
conducting an administrative inquiry regarding Wize Israel’s public reports with
the ISA in Israel regarding its applicable regulatory path necessary for the
marketing of LO2A for the treatment of DES in the United States. As part of the
inquiry, the ISA requested Wize Israel to provide certain documentation and has
also questioned its officers with respect to such reports. Wize Israel and its
officers cooperated with the ISA and, at the ISA’s request, Wize Israel also
publicly filed a supplemental report to provide additional information in
connection with the said regulatory path and marketing plans, which the Company
believes contained all the required information. The Company was recently
informed (orally) that the ISA intends to commence administrative enforcement
proceedings against Wize Israel and two of its officers (who are the Company's
Chairman and CEO) in connection with the foregoing reports, pending a possible
hearing with the ISA staff. While the Company does not believe the ISA position
has any merits, it intends, to the extent deemed advisable and cost-effective,
to have the hearing held, and pursue a settlement of the matter.

 

Schedule 3(v) Intellectual Property Rights

 

Schedule 3(v)(i):

 

The use of LO2A for treating or alleviating CCH under US Patent No. 8,912,166
has been granted to us under the LO2A License Agreement. These licensed patents
consist of:

 

The use of LO2A for treating or alleviating CCH is protected by the patent
family of International Patent Application Publ. No. WO2012150583, filed on
April 5, 2012, assigned to Resdevco, entitled EYE DROPS FOR TREATMENT OF
CONJUNCTIVOCHALASIS. Corresponding members include US Patent No. 8,912,166,
Israeli Patent No. 212725, Japanese Patent No. 5957517 and pending European Pat.
Appl. 2704747. The use of LO2A for treating or alleviating irritation of the eye
caused non-infectious diseases, such as Sjögren’s, is covered by Provisional
Patent Application No. 62/467139, filed on March 5, 2017, assigned to Resdevco,
entitled EYE DROPS FOR TREATMENT OF IRRITATION NOT DUE TO INFECTION.

 

Section 3(v)(ii):

 

The LO2A composition and use thereof for treating or alleviating DES was covered
by US Patent No. 5,106,615, which has expired.

 

 H-10 

 

 

Schedule 4(o) Excluded Securities Existing Agreements

  

Letter of engagement with Mesodi, dated January 2018: Under the MCI Agreement,
in the event the Company has engaged a registered FINRA broker-dealer and
executes any transaction during the term of this agreement, and if warrants are
issued in the transaction, then the Company will be required to issue to Mesodi
$20,000 worth of warrants to purchase additional shares of the Company for every
$1,000,000 raised in the transaction (or any pro rata portion thereof), which
will be exercisable at the same terms as those in the transaction.

 

Letter Agreement, dated February 1, 2018, between the Company and Corporate
Profile LLC: Under this agreement, the Company will be required to issue
Corporate Profile LLC, 6,945 shares of common stock on October 1, 2018, as final
of three tranche of shares issuable thereunder for investor relations services.

 

Under the 2016 Loan Agreement, as modified by the 2017 Loan Agreement, Rimon
Gold has the right, until 180 days after the 2016 Loan Agreement Maturity Date,
to invest up to $512,808, in the aggregate, at a price per share of $1.308 (for
a total up to 392,055 shares); provided, that any securities to be issued
pursuant to the above agreement, in order to be considered to be Excluded
Securities, must be issued as “restricted securities” (as defined in Rule 144)
and carry no registration rights that require or permit the filing of any
registration statement in connection therewith during the prohibition period in
Section 4(o)(ii).

 

Under the 2017 Loan Agreement, the lenders thereunder, have the right until 180
days after the 2017 Loan Agreement Maturity Date, to invest up to $663,447, in
the aggregate, at a price per share of $1.332, for a total of up to 498,083
shares; provided, that any securities to be issued pursuant to the above
agreement, in order to be considered to be Excluded Securities, must be issued
as “restricted securities” (as defined in Rule 144) and carry no registration
rights that require or permit the filing of any registration statement in
connection therewith during the prohibition period in Section 4(o)(ii).

 

Letter Agreement, dated May 25, 2018, between the Company and the Placement
Agent, and placement agency agreement between the Company and the Placement
Agent. Pursuant to these agreements, the Company will be required to issue to
the Placement Agent or its designees, upon Closing, warrants to purchase 6% of
the number of shares sold in the offering, which will have the same terms as the
warrants issued to the Buyers, including exercise price and registration rights.

 

Schedule 7(xi) Lock-Up Parties

 

Can-Fite BioPharma Ltd.

Ridge Valley Corporation

Yaakov Zarachia

Simcha Sadan

Or Eisenberg

Noam Danenberg

Ron Mayron

Yossi Keret

Franck Amouyal

Joseph Zarzewsky

Michael Belkin

 

 H-11 

 